Citation Nr: 0620770	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  99-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to May 
1965.

This matter is before the Bord of Veterans' Appeals (Board) 
on appeal from various rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in August 2002.

This case was previously before the Board.  In a November 
2002 decision, the Board found that new and material evidence 
had been received to reopen the veteran's claim of service 
connection for an acquired psychiatric disability.  The Board 
undertook additional development of the evidence at that time 
and, in a September 2003 decision, remanded the case to allow 
for preliminary review of the new evidence by the RO.  
Unfortunately, the Board must again remand the case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for an acquired 
psychiatric disorder as the result of traumatic events he 
explains occurred during service.  Primarily, the veteran 
describes two in-service events: one involving a training 
misfire of a rocket which burned the veteran and severely 
wounded men near the veteran, and the second involving the 
illness of the veteran's pregnant wife which involved the 
death of the veteran's prematurely born son.

There are several expert opinions of record to help shed 
light on this case.  Unfortunately, the current state of the 
record is such that there remain certain inadequately 
addressed questions which the Board is not competent to 
resolve without a clear expert opinion.  Thus, the Board 
finds it necessary to obtain a new psychiatric examination 
and opinion in order to adequately and fairly resolve this 
claim.  

The August 1998 VA psychiatric examination diagnoses the 
veteran with recurrent major depression and chronic PTSD.  
However, the discussion offered in the report qualifies the 
opinion as almost entirely conditioned upon the assumption 
that the veteran's recalled account of events is accurate.  
The same discussion emphasizes that, despite careful and 
purposeful review of the records and consideration of the 
matter, the examining specialist was unable to reconcile the 
contradiction between the findings of an April 1965 
hospitalization report from Walter Reed General Hospital and 
the contentions of the veteran and his current psychologist.  
The discussion appears to indicate that the basis of the 
examiner's diagnoses and any suggestion of nexus to service 
are contradicted by the April 1965 Walter Reed 
hospitalization report, and the examiner's discussion 
suggests an inability to discount that contrary report on any 
basis other than the veteran's own account of events.  The VA 
examiner stated that due to the direct and objective 
observation of the veteran during this in-service 
hospitalization, it was difficult to agree with the 
contentions of the veteran and his private psychologist.  
Moreover, the examination report leaves it unclear as to 
which events need to be factually verified to substantiate 
the examiner's conditional finding of a nexus to service; it 
is unclear whether corroboration in the record of the rocket 
accident and family crisis are sufficient to support the 
examiner's conditional findings because the examiner's 
discussion extensively focuses upon the veteran's unverified 
description of a conflict involving an abusive commanding 
officer.

The report of the April 1965 Walter Reed hospitalization 
includes a lengthy analysis of the veteran's observed 
behavior to diagnose the veteran with a personality disorder 
and not any acquired psychiatric disorder.  On multiple 
occasions, and most recently in April 2000, the veteran's 
current psychologist has written letters to VA to express his 
professional opinion that the April 1965 Walter Reed 
hospitalization report's diagnosis did not reflect the 
entirety of the veteran's disorder at that time.  This doctor 
offered his diagnosis that the veteran currently suffers from 
chronic depression and suffered from this condition at the 
time of his in-service hospitalization at Walter Reed.  The 
most recent letter includes a copy of an April 1965 Detroit 
USPHS hospitalization report which immediately preceded the 
veteran's hospitalization at Walter Reed, and the 
psychologist asserts that the findings in this report can be 
objectively interpreted today as evidence of an undiagnosed 
depressive disorder at that time.  The Board notes that the 
August 1998 VA examiner had no opportunity to review the 
April 1965 Detroit USPHS hospitalization report.   

It is not entirely clear to what extent the veteran's private 
psychologist's opinion relies upon an assumption of accuracy 
regarding the veteran's own account of certain in-service 
events.  Just as significantly, the psychologist's April 2000 
letter expresses the opinion that the behavioral symptoms 
manifested by the veteran in service were "an acute stress 
reaction that aggravated an underlying, severe mood 
disorder."  From this description, it is not entirely clear 
whether the behavioral symptoms during service were 
manifestations of an acquired psychiatric disorder as the 
veteran contends, or merely reflected a personality disorder 
which was more consistent with the diagnosis of psychiatric 
experts at that time.

In addition, the Board notes that while multiple psychiatric 
opinions of record have confirmed a current diagnosis of 
major depressive disorder, there is less clarity among the 
reports as to whether the veteran currently suffers from 
post-traumatic stress disorder, particularly as it appears 
that the supportive statements submitted by the veteran's 
private psychologist do not offer this diagnosis.  Under the 
circumstances, the Board believes that additional development 
of the medical evidence through a new VA psychiatric 
examination is warranted before the Board can undertake an 
informed review of the claim. 

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the VA examiner review the 
claims file in conjunction with the 
examination.  Any indicated special tests 
should be accomplished, and all acquired 
psychiatric disorders found to be present 
should be clearly reported.  After 
reviewing the claims file, to specifically 
include service medical records, and 
examining the veteran, the examiner is 
asked to respond to the following: 

     a)  Please provide an opinion, for 
each acquired psychiatric disorder found 
to be present, as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
service or any incident therein.  In 
providing this opinion, please provide a 
clear discussion of the nature and 
etiology of any acquired psychiatric 
disorders which manifested during service.  
If only a personality disorder was 
manifested during service, the examiner 
should so state.

     b)  In answering the above, please 
specifically discuss the April 1965 
hospitalization reports from both Detroit 
USPHS and Walter Reed General Hospital.  
Please address the contention of the 
veteran's private psychologist that the 
Detroit USPHS report provides an objective 
basis for a finding of a depressive 
disorder present at that time despite the 
absence of such a diagnosis in either 
April 1965 hospitalization report.

     c)  If any answer to the above 
requests depends upon any questions of fact 
regarding the veteran's reported history, 
please so state and specifically identify 
what elements of the veteran's reported 
history must be verified in order to 
substantiate a particular psychiatric 
finding.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the should furnish the veteran and 
his representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


